Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s informal amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claims 67-68 are cancelled.
Applicant’s response is not deemed necessary in response to this informal amendment since 

The following is an examiner’s statement of reasons for allowance: withdrawal of Restriction requirement in view of above-mentioned cancellation of non-elected claims 67-68; withdrawal of 35 U.S.C. 112, second paragraph rejection of former claims 49-66 in view of appropriate amendment of claim 49 and 66; withdrawal of obviousness-type double patenting rejection of former claims 49-66 in view of applicant’s amendment of independent claims 49 and 66 and in view of applicant’s persuasive arguments in support of the amended independent claims 
Former claims 52 and 64-65 were objected to as being dependent upon claim rejected base claim. Claim 52 is now cancelled and its limitations are merged into the independent claims 49 and 66. Newly added claims 69-70 are allowed since claim 69 limitations of claim 69 is similar to that of claim 49 and/or claim 66. 
Claims 49-51 and 53-66 and 69-70 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879